Citation Nr: 0738370	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  98-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1991 to July 1997.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 
rating decision from the Los Angeles, California, Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 1998, the RO, in pertinent part, granted service 
connection for mechanical low back pain (assigning a 
noncompensable evaluation), effective July 22, 1997.

The Board notes that the veteran requested a hearing at a 
local VA office before a Veterans Law Judge.  The record 
indicates that the veteran was scheduled for a hearing in 
April 1999, but failed to report for that hearing.  There is 
no record of the veteran requesting a postponement or another 
hearing.  Therefore, the veteran's request for hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702(d) (2004).

In August 1999, the Board granted an increased initial 
evaluation of 10 percent for mechanical low back pain, but 
denied a rating in excess of 10 percent.  In September 1999 
the RO implemented the Board's decision by issuing a rating 
decision reflecting assignment of a 10 percent evaluation 
effective July 22, 1997.  The veteran appealed the matter to 
the United States Court of Appeals for Veterans Claims 
(CAVC).

In February 2000, the veteran's representative and the 
Secretary entered into a Joint Motion for Remand and for a 
Suspension of Proceedings contending that the Board had 
failed to adequately state why it was denying an evaluation 
of more than 10 percent, particularly in light of range of 
motion findings found on VA examination in October 1997.  The 
motion was filed with CAVC in March 2000.

In March 2000, the CAVC granted the motion, vacated the 
Board's August 1999 decision, and remanded the matter to the 
Board for further action consistent with the Order.

In September 2000, the Board remanded the claim to the RO for 
development in accordance with the CAVC's order.

Following further development of the claim, the RO granted an 
increased rating of 20 percent for the low back disability 
effective July 22, 1997, and the grant is reflected in an 
April 2002 supplemental statement of the case.  As a 20 
percent evaluation is not the maximum rating available for 
this disability, the appeal continues. AB v. Brown, 6 Vet. 
App. 35 (1993).

In July 2003, the Board remanded the case to the RO for VCAA 
compliance.

In February 2005, the RO remanded the claim for further 
development, including arranging for a VA examination.  


FINDINGS OF FACT

1.  For the period prior to April 24, 2001, the veteran's low 
back disability resulted in severe loss of range of motion of 
the lumbar spine; there was no evidence of demonstrable 
deformity, unfavorable ankylosis of the entire thoracolumbar 
spine or pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings
. 
2.  For the period from April 24, 2001, there is no evidence 
that the veteran's low back disability resulted in severe 
loss of lumbar spine motion; forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion; severe intervertebral disc syndrome with recurring 
attacks with intermittent relief; neurological symptoms 
warranting a separate compensable rating; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks during the past year.


CONCLUSION OF LAW

1.  Prior to April 24, 2001, the criteria for a 40 percent 
disability evaluation, but not greater, have been met for a 
low back disorder.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (Codes) 5292, 5293, 5295 (2001).  

2.  From April 24, 2001, a rating in excess of 20 percent is 
not warranted for the veteran's service connected low back 
disorder. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Codes 5292, 5293, 5295 (prior to September 23, 2002); 
Code 5293 (from September 23, 2002 through September 25, 
2003); Codes 5237, 5242, 5243 (from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the matter regarding the rating assigned for the low 
back disorder, the rating decision on appeal granted service 
connection, and assigned a disability rating and an effective 
date for the award, statutory notice had served its purpose, 
and its application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The April 2002 and 
October 2004 supplemental statements of the case (SOC's) 
provided notice on the downstream issue of an increased 
initial rating, and outlined governing criteria, what the 
evidence showed, and the basis for the determination made.  
The September 1998 statement of the case and the August 1999 
Board decision advised the veteran of the (old) criteria to 
obtain a higher rating and the October 2004 SSOC advised the 
veteran of the (revised) criteria to obtain a higher rating 
for his claimed disorder.  The August 2007 SSOC readjudicated 
the matter after further development.  The veteran and his 
representative have had a full opportunity to participate in 
the adjudicatory process, and were prejudiced by any 
technical notice deficiencies that may have occurred along 
the way.

Also, April 2004 and March 2005 VCAA letters notified the 
veteran of what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  The April 
2004 letter advised the veteran to submit any evidence or 
information he thought would support his claim and the March 
2005 letter advised the veteran to submit any evidence in his 
possession that pertained to his claim.  The contents of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The claimant and his 
representative have had an opportunity to respond and 
supplement the record.  

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the veteran's VA treatment 
records are on file.  There is no indication that any 
relevant records remain outstanding.  The veteran has been 
afforded multiple VA examinations.  VA's duty to assist the 
veteran is met.

II.	Factual Background

Service medical records show that the appellant reported a 
one week history of a low back strain in February 1997.  The 
appellant reported that the pain had subsided since the 
previous week.  Examination revealed decreased range of 
motion secondary to pain.  No abnormalities were noted on 
inspection of the back, and the appellant was found to have a 
normal gait and stance.  No x-ray studies were performed.  
The appellant was diagnosed with mechanical low back pain.

During October 1997, VA examination, the veteran reported 
that he developed back pain in the service following heavy 
lifting.  He reported difficulty with walking and climbing 
stairs because of his back pain.  He stated that he took 
Motrin when the pain was severe.

Examination of the lumbosacral spine revealed 40 degrees 
forward flexion with moderate pain from 20 to 40 degrees; 20 
degrees dorsiflexion; 15 degrees lateral flexion bilaterally; 
and 5 degrees lateral rotation on both the right and left.

The musculature of the back was found to be adequate.  It was 
noted that there was no spasm or strength deficits in the 
back.  Straight leg raises were negative, and neurological 
examination was found to be within normal limits.  X-rays of 
the lumbar spine revealed minimal degenerative disc disease 
at L4-5.  The examiner concluded that there were minimal 
range of motion deficits of the lumbosacral spine primarily 
secondary to subjective pain.  The VA examiner concluded that 
there was insufficient clinical information available to 
warrant the diagnosis of any acute or chronic condition of, 
in pertinent part, the lumbar spine.

On April 2001 VA examination report, it was noted that the 
claims file was reviewed.  The veteran indicated that he had 
surgery on his left knee in 1996 and shortly thereafter he 
noted the onset of low back pain.  The pain persisted despite 
treatment with physical therapy and medication.  He indicated 
that his low back pain radiated into the left buttocks and 
the outer aspect of the left hip and thigh.  The pain was 
aggravated when he had to sit for prolonged periods and 
occasionally he had noted tingling in his toes and left leg.  
The pain was aggravated by sitting more than 15 minutes at a 
time, walking more than two to three blocks, and lifting more 
than 40-50 pounds.  He gained some relief by lying down, 
changing positions and taking medication.  He reported 
weakness, fatigue, lack of endurance, and stiffness.  A 
review of the systems indicated that there were no other 
contributory disorders.  

Physical examination revealed normal spinal alignment in 
standing position.  The veteran's gait was steady and even.  
He could walk well on the tiptoes and on his heels.  Active 
range of motion studies were as follows: forward flexion was 
to 45 degrees; backward extension was to 15 degrees; he could 
bend 15 degrees, bilaterally; and he could rotate 20 degrees, 
bilaterally.  Passive range of motion revealed that forward 
flexion was to 60 degreed with pain at 45 degrees.  Back 
extension was to 20 degrees with pain at 15 degrees and 
continuing through the full limits of extension.  He could 
bend to the right and left to 20 degrees with pain at 
15 degrees and continuing throughout motion.  Rotation in 
both directions was to 25 degrees with pain at 20 degrees 
continuing through the full range of available rotation.  
There was no weakness, fatigability, lack of endurance, or 
incoordination of movement.  

Bending over with the knees straight, the veteran's 
fingertips reached the knees with slight reversal of the 
lumbar lordotic curve.  There was no complaint of pain to 
palpation of the dorsal portion of the spine.  There was pain 
with palpation over the lumbosacral area of the spine.  While 
seated, straight-leg raising was to 90 degrees bilaterally 
and the Lasegue's test was negative bilaterally.  The 
patellar and Achilles' reflexes were 1+, bilaterally.  Muscle 
strength and sensation appeared intact in the lower 
extremities.  There was no pain, weakness, fatigability, lack 
of endurance and incoordination on movement.  It was noted 
that x-rays of the lumbar spine in October 1997 showed 
minimal degenerative disc disease at L4-5.  Radiographs of 
the anterior, posterior, lateral, spot lateral, and oblique 
were taken of the spine, the technique films were poor and 
dark appearing.  In July 2001 repeat x-rays were taken.  
There was no evidence of compression or other fracture.  The 
pedicles were intact.  Intervertebral disc spaces were not 
significantly compromised.  The impression was that no 
abnormality was demonstrated.  

The examiner noted that the pain which the veteran incurred 
at the limits and just beyond the limits of active motion of 
the spine, were accompanied by complaints of pain and 
muscular efforts on the part of the veteran to block any 
further motions beyond what was observed in completing 
passive range of motion.  There did not appear to be any type 
of involuntary muscle spasm.  There were no objective 
findings to support the subjective complaints of weakness, 
fatigability, lack of endurance, and stiffness.  The examiner 
opined that the pain on movement would affect the ability of 
the veteran to perform average employment in a civilian 
occupation in an ordinary work environment, such as lifting 
20 pounds occasionally or 10 pounds frequently.  He would not 
be able to stand and walk more than two hours in and eight 
hour work day.  This would not necessarily effect his ability 
to sit, particularly if the standing, walking, and sitting 
activities were altered, in which case, the examiner opined 
that the veteran would be able to work a total of an eight 
hour day, but with these qualifications.  

In September 2005, the veteran failed to report for a 
scheduled VA examination. 

On the cover to the March 2007 VA examination report, it was 
noted that the c-file was reviewed.  The cover also noted 
that the current nature and severity of the veteran's low 
back disorder was moderately severe multi-level degenerative 
disc disease.  Although the veteran gave a history of 
probable radiculopathy involving L5-S1 nerve in the past, 
there was no current evidence of nerve system impact.  The 
current disorder only impacted the veteran's spine (joints) 
and musculature.  There was no weakened movement, excess 
fatigability, or incoordination.  He was capable of 
performing average employment duties of a civil occupation.  
There were complaints of pain on motion.  On the examination 
report, it was noted that low back pain began in 1996 or 1997 
and it has been intermittent with remissions.  He has been 
treated with occupational and physical therapy.  He took 
Naprosyn.  There was no history of hospitalization or 
surgery.  It was noted that the veteran had experienced 
transient weakness and/or decreased sensation in the left 
foot and was unable to perform heel toe walking.  He was able 
to perform toe walking.  The examiner indicated that these 
symptoms were unrelated to the claimed back disorder.  A 
history of decreased motion, stiffness, and spasms was noted.  
Flare-ups were described as moderate, occurring every 3 to 4 
months, and lasting 1 to 2 days.  It was unclear whether the 
increase in pain was due to lifting or weather.  It was noted 
that this was not an examination for intervertebral (IVDS).  

The veteran was able to walk more than a 1/4 mile but less than 
1 mile.  On objective examination, his gait was normal.  
There was lumbar lordosis.  There was no abnormal sensation 
on the upper or lower extremities bilaterally.  Right and 
left knee and ankle jerk were 1+.  Plantar flexion was 
normal.  There was no ankylosis.  Active range of motion 
studies was inconsistent and reported some ranges of motion 
more than once.  Left lateral rotation was reported to 40 
degrees with pain at 40 degrees and ending at 40 degrees.  
Left lateral rotation was later reported to 35 degrees.  
Extension was to 85 degrees with pain at 80 degrees that 
ended at 85 degrees.  Extension was then reported to 30 
degrees with pain at 26 degrees and ending at 30 degrees.  
Right lateral flexion was to 28 degrees with pain at 25 
degrees and ending at 28 degrees.  Left lateral flexion was 
to 25 degrees with pain at 20 degrees and ending at 25 
degrees.  Right lateral rotation was to 35 degrees.  
Lasegue's sign was negative.  There was no vertebral 
fracture.  X-rays revealed moderate multilevel discogenic 
disease, most prominently L5/S1.  

The veteran was employed as a screener for the Transportation 
Security Agency.  He lost 10-12 days from work because his 
back went out.  Since his last examination, he missed on 
average 3 to 5 times a year for duration of 2 to 3 days due 
to back pain.  He did not know whether it was from heavy 
lifting or due to the weather.  A summary indicated that the 
veteran had degenerative disc disease of the lumbar spin that 
was manifested by low back pain.  There were significant 
effects on his occupation and he had been assigned different 
duties.  He had decrease mobility, problems with lifting and 
carrying, decreased strength in the lower extremities, and 
pain.  The examiner noted that he reported 0 for all passive 
ranges of motion since he found that reporting this was 
absurd.  The disorder mildly effected shopping; moderately 
affected doing chores, recreation, and traveling; ad severely 
affected his exercise and sports.  The examiner commented 
that the current lumbar spine disorder was moderate to severe 
degenerative disc disease.  The disorder was a 
musculoskeletal condition without significant nerve system 
impaction.  The degenerative disc disease caused no weakened 
movement, excess fatigability, or incoordination.  He was 
capable of performing average employment.  No additional 
medical problems impacting on this disorder were found.  The 
examiner also specifically noted that the current diagnosis 
(multi-level degenerative disc disease of the thoracolumbar 
spine) was likely the result of the original condition 
(mechanical low back pain), compounded by past gait changes 
caused by the veteran's chronic bilateral (right > left) 
degenerative joint disease of the knees.   

III.  Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work. 
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

While the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. §§ 4.1, 4.2.

The veteran's appeal for increased disability rating is from 
the initial rating that granted service connection for a low 
back disability.  Thus, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned, in pertinent part, as follows:

Severe; with listing of the whole spine to the opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position 
...................................................... 20

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe.......................................................
..40 
Moderate.....................................................
20 
Slight.......................................................
...10

As noted above, the "old" version of Diagnostic Code 5292 
rated limitation of motion of the spine according to whether 
it was slight, moderate, or severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  Rather, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc. 38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometry.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).



Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with intermittent relief........40

Moderate; recurring 
attacks......................................... 20

Mild.........................................................
.................... 10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
...40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
...20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
...10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; or, diseases and injuries to the 
spine are to be evaluated, in pertinent part, under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine......................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis....................................................2
0

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.............60 

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
....40 
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
....20 

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
....10

The criteria for rating intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

IV.  Analysis

Prior to April 24, 2001

On review of the evidence of record, the Board finds that the 
criteria to support a 40 percent disability evaluation for 
the veteran's low back disability were met for the period 
prior to April 24, 2001.  The evidence prior to the April 24, 
2001 VA examination showed that the veteran had a severe loss 
of range of motion of the lumbar spine.  Although the 
examiner concluded on October 1997 VA examination that there 
were minimal range of motion deficits in the lumbosacral 
spine secondary to subjective pain, the range of motion 
studies demonstrated that forward flexion was to 40 degrees 
with moderate pain from 20 to 40 degrees.  Given that the 
veteran began to experience pain at 20 degrees, the Board 
finds that the veteran's lumbar range of motion of the lumbar 
spine more closely approximated that of a severe loss. 

The next question before the Board is whether a disability 
rating in excess of 40 percent is warranted prior to April 
24, 2001.  The Board finds that the criteria for an 
evaluation in excess of 40 percent for the period in question 
have not been met.  The veteran is already receiving the 
maximum rating for loss of range of motion of the lumbar 
spine under the applicable criteria for that time.  Even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if 
a claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable).  The veteran is also receiving 
the maximum schedular rating for chronic lumbosacral strain 
under the Code 5295.  Therefore, the only means by which a 
higher rating could be assigned would be if there is evidence 
of unfavorable ankylosis of the entire thoracolumbar spine; 
or pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings. 

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).

The October 1997 VA examination report showed that the 
veteran had some active range of motion of the lumbar spine.  
The veteran did not contend otherwise.  In other words, there 
was no evidence of unfavorable ankylosis of the thoracolumbar 
spine.  A higher disability evaluation under Code 5289 would 
therefore be inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, there was no evidence of the veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings.  On October 1997 
examination, straight leg raises were negative and the 
neurological examination was within normal limits.  It was 
also reported that x-rays of the lumbar spine revealed 
minimal degenerative disc disease at L4-5.  Therefore, there 
was also no evidence that the veteran suffered from mild, 
incomplete paralysis of the sciatic or peroneal nerve so as 
to warrant a separate compensable rating based on 
neurological residuals. See 38 C.F.R. § 4.124a, Codes 8520, 
8521. 

Consideration as to whether a higher disability evaluation 
may be applied does not stop here.  VAOPGCPREC 36-97 (1997) 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  However, there is absolutely no evidence in the 
record to support a finding that the veteran has additional 
functional limitation tantamount to or approaching pronounced 
intervertebral disc syndrome.  Indeed, as noted above, the 
benefit of the doubt has already been provided to the veteran 
in assigning the 40 percent rating prior to April 24, 2001.  
Thus, even in considering the tenets of 38 C.F.R. §§  4.40, 
4.45, 4.59, the Board finds that a disability evaluation in 
excess of 40 percent under the rating criteria for 
intervertebral disc syndrome is not warranted.

Consistent with the facts found, a 40 % rating, but no 
higher, is warranted for the veteran's low back disorder for 
the period prior to April 24, 2001.  See Fenderson, supra.  

From April 24, 2001

On review of the record, the Board finds that, based on the 
facts shown, the veteran's low back disability was manifested 
by a moderate loss of range of motion of the lumbar spine.  
See Fenderson, supra.  On April 24, 2001 VA examination, 
range of motion studies revealed that forward flexion was to 
45 degrees; backward extension was to 15 degrees; he could 
bend 15 degrees, bilaterally; and could rotate 20 degrees, 
bilaterally.  Although the veteran had complaints of 
weakness, fatigability, lack of endurance, and stiffness, 
objective evidence showed that there was no weakness, 
fatigability, lack of endurance, incoordination of movement, 
or stiffness.  The examiner noted that the veteran incurred 
pain at the limits and just beyond the limits on active 
motion.  Here, the evidence indicated that the veteran's 
range of motion of the lumbar spine more closely approximated 
a moderate loss.  Even considering the DeLuca factors, there 
was no evidence of severe limitation of motion to warrant a 
40 percent rating under Code 5292 from April 24, 2001, 
forward.  Also, April 2001 and March 2007 VA examinations 
demonstrated that there was no vertebral fracture to warrant 
an extra 10 percent rating for demonstrable deformity of a 
vertebral body from fracture.    

From April 24, 2001, there was no evidence of severe 
lumbosacral strain with listing of the whole spine, positive 
Goldthwaite's sign, marked limitation with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, which 
was necessary findings to achieve a 40 percent rating under 
Code 5295.  No such symptoms were clinically shown.  On April 
24, 2001 VA examination, although there was pain with 
palpation over the lumbosacral area, there did not appear to 
be any type of involuntary muscle spasm.  

There is also no evidence to support a rating in excess of 20 
percent under the criteria governing intervertebral disc 
syndrome under the criteria in effect prior to September 23, 
2002, that required severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief (Code 5293). 
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  April 
24, 2001 VA examination included x-rays and found that 
intervertebral disc spaces were not significantly compromised 
and the impression was that no abnormality was present.  May 
2007 VA examination revealed degenerative disc disease that 
was moderately severe and was manifested by pain.  However, 
as the pain was described as intermittent with remissions, 
the Board finds that the symptoms presented did not rise to 
the level of recurring attacks of severe intervertebral disc 
syndrome with only intermittent relief to warrant a 40 
percent rating under Code 5293.  

On April 2001 VA examination, although the veteran had 
complaints of low back pain that radiated into the left 
buttocks and the outer aspect of the left hip and thigh,  and 
he occasionally had tingling in his toes, physical 
examination showed that he could walk well on tiptoes and 
heels.  While seated straight-leg raising was to 90 degrees 
bilaterally and the Lasegue's test was negative bilaterally.  
Muscle strength and sensation appeared to be intact in the 
lower extremities.  March 2007 VA examination found that 
there was no current evidence of nerve system impact.  It was 
noted that the veteran experienced transient weakness, 
decreased sensation in the left foot, and was unable to 
perform toe walking; however, the examiner found that these 
symptoms were unrelated to the veteran's back disorder.  
Therefore, there was also no evidence that the veteran 
suffered from mild, incomplete paralysis of the sciatic or 
peroneal nerve so as to warrant a separate compensable rating 
based on neurological residuals. See 38 C.F.R. § 4.124a, 
Codes 8520, 8521. 

Effective from September 23, 2002, VA's rating schedule 
allowed for intervertebral disc syndrome to be rated either 
on the basis of the total duration of incapacitating episodes 
over the past 12 months, or by combining separate evaluations 
for orthopedic and neurologic manifestations, whichever 
method results in a higher evaluation.  Here, the medical 
evidence does not show, nor does the veteran allege, that he 
has had any incapacitating episodes related to his 
intervertebral disc syndrome.  The March 2007 examination 
included a detailed discussion of the veteran's complaints 
and symptoms related to his low back disability and no 
indication was made that he had incapacitating episodes 
having a total duration of at least four weeks in a given 
year.  In fact, the veteran, himself, specifically denied any 
surgery, or hospitalization.  He also indicated that in the 
past year, he missed 10 to 12 days of work because his back 
"went out".  Since his last examination in 2001, he missed 
work on an average of 3 to 5 times per year for a duration of 
2 to 3 days each due to back pain.  Therefore, assigning a 
rating in excess of 20 percent on the basis of incapacitating 
episodes is not indicated.

The orthopedic manifestations of the veteran's service 
connected disability are no more than moderate at worst, 
warranting no more than a 20 percent rating.  This 20 percent 
rating may be combined with a rating for the neurological 
manifestations of the disability.  As mentioned above, the 
April 2001 and March 2007, indicated that there was no 
evidence of radiculopathy related to the veteran's low back 
disability.  Therefore, a compensable (10 percent) rating 
under Code 8520 (which would be combined with the rating for 
orthopedic manifestations) is not warranted.

Under the most recent revision (effective September 26, 
2003), intervertebral disc syndrome (Code 5243) may be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or based on incapacitating episodes, 
whichever method results in the higher rating.  As 
incapacitating episodes were not shown, rating on that basis 
is not indicated.  Under the General Rating Formula (which 
also includes lumbosacral strain), a rating in excess of 20 
percent is only possible when there is ankylosis or 
limitation of thoracolumbar spine with forward flexion to 
30 degrees or less.  As previously mentioned, range of motion 
testing on April 2001 VA examination did not reveal 
limitation of motion to such extent (even with pain) and 
there was no objective evidence of weakness, fatigability, 
lack of endurance, incoordination of movement, or stiffness.  
March 2007 VA examination specifically noted that there was 
no ankylosis.  Consequently a rating in excess of 20 percent 
under the General Rating Formula is not warranted.

In sum, no applicable criteria for a rating in excess of 20 
percent for the veteran's service connected low back 
disability are met.  There is a preponderance of the evidence 
against this claim, and it must be denied.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for from April 24, 2001, forward. 38 C.F.R. 
§§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).




ORDER

Prior to April 24, 2001, a 40 percent rating is granted, 
subject to the regulations governing payment of monetary 
awards

From April 24, 2001, a rating in excess of 20 percent is 
denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


